In a matrimonial action in which the parties were divorced by judgment entered June 20, 1978, the plaintiff wife appeals from so much of an order of the Supreme Court, Nassau County (Murphy, J.), entered November 21, 1985, as dismissed her claim for support arrears for the period from July 1, 1978 to August 1, 1979.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
An action to recover support arrears claimed pursuant to a divorce judgment is governed by the six-year Statute of Limitations (CPLR 213), unless the arrearages have been reduced to a judgment (see, Tauber v Lebow, 65 NY2d 596; Story v Brady, 114 AD2d 1026).
*657In the case at bar, the plaintiff failed to reduce the arrears which accrued after the parties’ divorce to an enforceable judgment. Therefore, any claims for arrears which accrued more than six years before the commencement of this action are barred.
We have reviewed the plaintiff’s remaining contentions and have found them to be without merit. Bracken, J. P., Niehoff, Kooper and Sullivan, JJ., concur.